SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

244
KA 14-00478
PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DELONCE BRAILSFORD, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. LOWRY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), rendered December 20, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted strangulation in the
second degree and criminal possession of a weapon in the fourth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted strangulation in the second
degree (Penal Law §§ 110.00, 121.12) and criminal possession of a
weapon in the fourth degree (§ 265.01 [2]). Although we agree with
defendant that the waiver of the right to appeal does not encompass
his challenge to the severity of the sentence (see People v Peterson,
111 AD3d 1412, 1412), we nevertheless conclude that the sentence is
not unduly harsh or severe.




Entered:    March 25, 2016                         Frances E. Cafarell
                                                   Clerk of the Court